Name: Council Regulation (EC) NoÃ 1207/2008 of 28Ã November 2008 amending Regulation (EC) NoÃ 639/2004 on the management of fishing fleets registered in the Community outermost regions
 Type: Regulation
 Subject Matter: fisheries;  European Union law;  economic policy;  regions and regional policy
 Date Published: nan

 5.12.2008 EN Official Journal of the European Union L 327/1 COUNCIL REGULATION (EC) No 1207/2008 of 28 November 2008 amending Regulation (EC) No 639/2004 on the management of fishing fleets registered in the Community outermost regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 and Article 299(2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) Council Regulation (EC) No 639/2004 of 30 March 2004 on the management of fishing fleets registered in the Community outermost regions (2) allows derogations from Article 13 of Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (3). That Article provides for a general scheme to manage entries into the fleet as well as exits from the fleet. (2) Article 2(5) of Regulation (EC) No 639/2004 fixes the period of validity of the derogation from the entry/exit scheme for fishing vessels having received public aid for renewal. That period was originally set at 31 December 2007 and was than extended until 31 December 2008 following the political agreement reached in the Council on 19 June 2006 concerning the European Fisheries Fund. (3) The Commission act allowing the Member States concerned to grant State aid was adopted later than foreseen. Given the fact that the interested shipyards have a limited capacity, a full implementation of the political agreement reached in the Council on 19 June 2006 becomes impossible within the deadline of 31 December 2008. (4) It is, therefore, appropriate to extend the deadline to 2011 for the derogation set out in Article 2(5) of Regulation (EC) No 639/2004. (5) Regulation (EC) No 639/2004 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 639/2004 is hereby amended as follows: 1. Article 2(5) shall be replaced by the following: 5. Notwithstanding paragraph 3, for fishing vessels having received public aid for renewal, the derogation in paragraph 1(a) will cease to apply three years after the public aid for renewal has been granted and in any case not later than 31 December 2011. 2. Article 6 shall be replaced by the following: Article 6 Reporting The Commission shall submit to the European Parliament and the Council a report on the implementation of this Regulation no later than 30 June 2012. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 2008. For the Council The President M. BARNIER (1) Opinion delivered on 21 October 2008 (not yet published in the Official Journal). (2) OJ L 102, 7.4.2004, p. 9. (3) OJ L 358, 31.12.2002, p. 59.